

113 S1994 IS: TRICARE Moms Improvement Act of 2014
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1994IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the availability of breastfeeding support,
			 supplies, and counseling under the TRICARE program.1.Short titleThis Act may be cited as the TRICARE Moms Improvement Act of 2014.2.Availability of breastfeeding support, supplies, and counseling under the TRICARE programSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:(18)Breastfeeding support, supplies (including breast pumps and associated equipment), and counseling
			 shall be provided as appropriate during pregnancy and the postpartum
			 period..